—In a contested accounting proceeding, the appeal is from an order of the Surrogate’s Court, Suffolk County (Signorelli, S.), dated February 7, 1992, which granted the petitioner’s motion for partial summary judgment dismissing one of the amended objections to the accounting.
Ordered that the order is affirmed, with costs payable by the appellant personally.
To obtain summary judgment the movant must make a "prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issue[s] of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324). Here, the petitioner made such a showing (see, Zuckerman v City of New York, 49 NY2d 557). The appellant’s opposing papers did not constitute sufficient proof to defeat the motion for summary judgment, because they consisted entirely of conclusory statements and unsubstantiated allegations (see, Zuckerman v City of New York, supra). Bracken, J. P., Sullivan, Miller and Hart, JJ., concur.